Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Wendt on 8/24/22.

The application has been amended as follows: 
11. (Currently amended) A water or wastewater filtration system featuring pile cloth filter media, the system comprising:
a) a filter tank having a floor and sidewall defining a filtration zone, an influent conduit and an effluent conduit;
b) a drum filter  having a drum filter  length and radius, the drum filter  positioned in the filter tank, the drum filter  and the filter tank comprising a filter unit, the drum filter  comprising a pile cloth filter media;
c) one or more cleaning members positioned outside of the drum filter  and adjacent, or positionable adjacent, at least some portions of the pile cloth filter media;
d) the filter unit configured to produce, by gravity-driven hydraulic head, an effluent stream by generating sufficient pressure differential across submerged portions of the pile cloth filter media to force water from an influent water or wastewater composition to flow from outside to inside the submerged portions of the pile cloth filter media and into the effluent conduit;
e) a prime mover for periodic rotation of the drum filter;
f) a blower and chamber for creating a reduced pressure condition in each of the one or more cleaning members when the blower is energized and when adjacent non-submerged, wet solids-laden portions of the pile cloth filter media, the chamber configured to receive wet solids removed from the non-submerged, wet solids-laden portions of the pile cloth filter media by the one or more cleaning members subsequent to submerged, fouled portions of the pile cloth filter media being rotated out of the filtration zone; and
g) a level controller configured to periodically energize the prime mover and the blower at a predetermined maximum water or wastewater depth in the filter tank, whereby
1) the submerged wet solids-laden portion of the pile cloth filter media is rotated so as to be non-submerged;
 2) the wet solids are removed from the non-submerged, wet solids- laden portions of the pile cloth filter media, and 
3) the non-submerged pile cloth filter media from which wet solids have been removed is further cleansed of collected solids and entrapped water employing air drawn from inside of the drum filter 

19. (Currently amended) A process for treating water or wastewater using the system of claim 11, comprising:
a) flowing an influent water composition comprising water and solids into the filter tank;
b) producing an effluent stream by generating a pressure differential across submerged portions of the pile cloth filter media of the drum filter 
c) rotating the drum filter 
d) allowing the level to reach the predetermined maximum water or wastewater depth in the filter tank; and 
e) energizing the blower to remove the wet solids from at least some of the non-submerged, wet, solids-laden pile cloth filter media portions by reducing pressure in the one or more cleaning members, whereby
1) the wet solids are removed from the non-submerged, wet solids- laden portions of the pile cloth filter media by the blower, and 
2) the pile cloth filter media is cleansed of collected solids and entrapped water employing air drawn from inside of the drum filter 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the closest prior art to Parker ‘030 in view of Schuiten ‘435 teaches as obvious the system as detailed in the previous office action of 4/8/22. The prior art does not teach a pile cloth filter media. The use of pile cloth filter media is well known in the art in combination with a suction cleaning as demonstrated by Seyfried et al. US 6,103,132. However, in the prior art to Seyfried the suction cleaning of the pile filter media is performed as a backwash using the filtrate below the level of fluid within the system. Therefore, it would not have been obvious to one of ordinary skill in the art to combine the use of a pile cloth filter media with the system of Parker where the suction cleaning occurs using air drawn through the filter media in a non-submerged portion of the drum filter in combination with the other claimed features of the system of claims 1 and 11.
Claim 21 is allowable for the reasons stated in the previous office action of 4/8/22.
The additional claims are allowable as depending from one of the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778